PER CURIAM.
Gary Allen seeks to appeal the district court’s order denying his 28 U.S.C. § 2255 (2000) motion. An appeal may not be taken from the final order in a motion under § 2255 unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability mil not issue for claims addressed by a district court on the merits absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). We have independently reviewed the record and conclude Allen has not made the requisite showing.* See Miller-El v. Cockrell, 537 U.S. 322, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 To the extent Allen seeks to raise issues not properly presented to the district court, we find they are waived. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.1993) (holding claims raised for first time on appeal will not be considered absent exceptional circumstances).